326 S.W.3d 554 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Ronald BURSTON, Defendant/Appellant.
No. ED 93805.
Missouri Court of Appeals, Eastern District, Division Three.
November 23, 2010.
Shaun J. Mackelprang, John M. Reeves, Jefferson City, MO, for Plaintiff/Respondent.
Edward S. Thompson, St. Louis, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Ronald Burston appeals from the trial court's judgment entered upon a jury verdict convicting him of first-degree tampering. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court committed no plain error. Rule 30.20;[1]State v. Nylon, 311 S.W.3d 869, 884 (Mo.App. E.D.2010). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2009, unless otherwise indicated.